DETAILED ACTION
Response to Amendment
This office action is in response to an AFCP 2.0 communication received on 02/24/2022. The response presented amendment to claims 1, 9-10 and cancelled claims 11-13 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 02/24/2022, with respect to claim rejections on the Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  The Finality of the Office Action has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20170160005 A1, US 20180274839 A1, US 20110314849 A1 and US 20130015753 A1. 
US 20170160005 A1 discloses a gas sensor includes a plurality of detectors discolored by reacting with different predetermined target gases, such that the gas sensor independently measures the amount of each target gas. A refrigerator for deciding a type and state of target food contained in a container by sensing a color change of a gas sensor mounted to the container including the target food, and a method for controlling the gas sensor are disclosed. The gas sensor for detecting a plurality of target gases includes a base and a plurality of detectors provided at the base. The detectors respectively detect different target gases, and each detector is discolored by reacting with each predetermined target gas.

US 20110314849 A1 discloses a refrigerator comprising: a storage container comprising a storage space to store food; and a sensor device comprising a case, a plurality of electrode terminals, and a battery mounted in the case, to apply a voltage to the electrode terminals, wherein the sensor device is detachably mounted to the storage container, wherein the storage container includes a sensor seat formed at one surface of the storage container, to allow the sensor device to be seated on the sensor seat.
US 20130015753 A1 discloses a refrigerator, comprising: a case providing at least one storage compartment; at least one door that selectively opens and closes the case; at least one first duct through which cold air is provided to the at least one storage compartment; a filter module, through which air is drawn and then recirculated to the at least one storage compartment; a sensor that senses a status of stored goods within the at least one storage compartment; a camera that captures an image of stored goods in the at least one storage compartment, and a controller that controls an operation of the filter module based on a detection result of the sensor.
The references separately or in combination do not appear to teach a controller configured to infer a type of the specimen on the basis of information related to the specimen .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/GEDEON M KIDANU/Examiner, Art Unit 2861     

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861